Title: To Thomas Jefferson from Anonymous, 1 October 1801
From: Anonymous
To: Jefferson, Thomas


October 1st. 1801
A report prevails, that the auditor general, Postmaster-general, Treasurer, and other officers of the general government are about to retire from their several stations—Altho unknown to the president of the United States; He will pardon my calling his attention to Mr. George Biscoe Collector of the Port of Nottingham on Patuxent river; an early, and steady friend to his Country, and firmly attach’d to correct Republican principles—Mr. Biscoe is a gentleman of stubborn virtue, approved talents, and great assiduity; from those qualifications and his general knowledge of fiscal affairs, I have no doubt but he woud discharge the duties of either the above offices with honor to himself, usefulness to the Community & reflect credit on the patron who appointed him.
No thought is entertained by the person who presumes thus to address the chief majestrate of the Union, but Mr. Biscoe’s being appointed wou’d gratify a great part of the citizens of Maryland particularly the friends to the present administration—
Doct. Gant of George Town can more particularly inform the President of this Gentlemans, private & publick charecter—The returns from his little office may give as well some idea of his correctness.
with all deference
